Citation Nr: 0019887	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Initial assignment of rating for service-connected post-
traumatic stress disorder (PTSD), currently rated 70 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in September 1996 and August 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  By rating decision in September 1996, 
service connection for PTSD was granted, and a 30 percent 
rating was assigned, and a TDIU was denied.  By rating 
decision in August 1997, the rating for PTSD was increased to 
70 percent. 

In a March 2000 joint motion for partial remand, the parties 
before the United States Court of Appeals for Veterans Claims 
(Court), the veteran and the VA Secretary, requested that the 
part of the Board's April 1999 decision denying a rating in 
excess of 70 percent for PTSD and denying a TDIU be vacated 
and remanded for "reasons and bases problems associated with 
the analysis of the increased [sic] rating claim for service-
connected PTSD and the TDIU claim."  With regard to the 
assignment of rating for PTSD, these included: 1) failure to 
analyze whether a staged rating was appropriate; 2) failure 
to provide a complete discussion of examples of depression 
and its impact on the veteran's occupational and social 
impairment.  With regard to the claim for TDIU, these 
included: 1) failure to make a finding as to whether the 
veteran's occupational history constituted marginal 
employment; and 2) failure to address the fact that a Global 
Assessment of Functioning (GAF) score of 35 was assigned in 
the 1996 and 1997 VA examinations; and 3) failure to discuss 
symptoms of memory and judgment (in relation to the GAF score 
and potential employability).  A March 2000 Court order 
granted the joint motion and vacated and remanded that part 
of the April 1999 Board decision which addressed the 
assignment of rating for service-connected PTSD and the TDIU 
claim.



FINDING OF FACT

The veteran's PTSD and major depression are productive of 
demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

2.  The veteran's claim of entitlement to a TDIU is moot.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991); 38 C.F.R. 
§§ 4.16(a), 20.101 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Initial Assignment of Rating for PTSD

The Board notes that the veteran has presented a claim for 
the initial assignment of a rating for PTSD that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

On December 4, 1995, the RO received the veteran's claim for 
service connection for PTSD.  The record reflects that a 
rating decision in September 1996 granted service connection 
for PTSD, and assigned a 30 percent disability rating, 
effective from December 4, 1995.  An August 1997 rating 
decision during the appeal assigned a 70 percent rating, and 
also assigned an effective date of December 4, 1995, the date 
of receipt of the veteran's claim for service connection for 
PTSD.  With regard to the issue of the initial assignment of 
rating for PTSD, disability ratings are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted: where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The evidence in this veteran's case includes a March 1996 
psychiatric report by a private psychiatrist, Y.Z., M.D., 
which noted that this was the veteran's first ever formal 
psychiatric contact, and that the veteran had never been 
psychiatrically hospitalized or ever seen a psychiatrist.  
The veteran denied that he had ever had a flagrant mood 
problem like major depression or mania, and had never had any 
signs of psychosis.  Examination noted that the veteran had 
normal speech, thought processes were goal directed, with no 
suicidal or homicidal ideation, no paranoid ideation or 
delusions, no visual hallucinations, and no auditory 
hallucinations.  The mood was euthymic, with affect of full 
range.  The veteran was alert and oriented, had fair to good 
insight and judgment, and the cognitive examination was 
intact.  While noting reported problems in the past with 
dysthymia, Dr. Y.Z. diagnosed that the veteran did not have a 
psychiatric diagnosis, including PTSD.  

A lay statement dated in May 1996 reflects that in the Spring 
of 1989 the veteran and his wife engaged in family therapy, 
which lasted about a month to six weeks.

A June 1996 psychiatric report by a private physician, D.P., 
M.D., noted the veteran's complaints of recurring distressing 
dreams (3 to 4 times per month) and recollections (2 to 3 
times per month), flashbacks (on a monthly basis), he avoided 
certain activities, had some inability to recall aspects of 
his time in Vietnam, and had a moderate decrease in interest 
since service.  He reported mild-to-moderate restriction of 
affect, considerable irritability, and a moderate amount of 
hypervigilance.  He reported that his ongoing anxiety, 
irritability, and tendency to isolate in the face of stress 
had interfered with employment and interpersonal 
relationships; this aspect of the history was supported by 
his wife.  The veteran reported that the intensity of the 
symptoms had decreased over the years.  The veteran and his 
wife indicated there was considerable friction in his 
interpersonal relationships, and that the veteran was often 
quite irritable and tended to be anxious and withdraw.  The 
examiner noted that the veteran appeared to have some 
moderate depression which had evolved over the previous 10 
years and had remained untreated, as well as a weight gain, 
which appeared to be related to depression.  Mental status 
examination that the veteran was tense and anxious, had an 
unstable mood, and had a moderate amount of depression, with 
some degree of flattened affect, but his insight and judgment 
appeared to be unimpaired.  This report resulted in an Axis I 
diagnosis of chronic moderate PTSD, and an Axis III diagnosis 
of moderately severe dysthymia. 

An August 1996 VA compensation examination recorded the 
veteran's current complaints of being depressed a lot, short-
term memory loss, flashbacks, nightmares, thoughts of 
suicide, family problems, and sleep problems.  He also 
reported that he avoided close contact with family and has 
stayed to himself as much as he could.  Examination revealed 
dysphoric affect, with no indication of thought disorder (he 
was coherent, oriented, and cooperative).  The resulting 
diagnoses were chronic severe PTSD, moderate-to-severe 
recurrent major depression associated with PTSD, and possible 
dysthymic disorder.  The GAF score was 35 at present, with 
60-65 for the previous year.  The examiner added that the 
veteran was suffering from major mental illnesses and noted 
that he was on Paxil.

A disability determination physical in July 1996 notes the 
veteran's complaints of trouble interacting with other people 
and trouble showing emotion, as well as nightmares and 
flashbacks on a regular basis.  Other private outpatient 
treatment records from 1991 to 1996 reflect treatment for 
various physical problems, but notes the veteran's obesity 
and knee pain. 

During the most recent VA compensation examination in April 
1997, the veteran reported difficulty with obesity, sleep and 
nightmares, irritability and anger directed toward family 
members, loss of interest in activities, impaired memory and 
judgment, and flashbacks.  He complained that his life was 
falling apart and that his wife was thinking of divorcing 
him, and he was detached from his 18 year old son.  The 
examiner noted the veteran had been in counseling with a 
clinical psychologist.  Examination revealed marked obesity, 
a blunted affect, anger, intermittent and impaired judgment, 
and marked dysphoria.  There was no evidence of auditory 
hallucinations or acute flashback experiences, but an 
affective tone.  Intelligence was average, and judgment 
appeared to be intermittently appropriate and intermittently 
quite impaired.  The diagnoses included Axis I chronic severe 
PTSD, recurrent moderate-to-severe and fluctuating major 
depression associated with PTSD, and possible dysthymic 
disorder related to PTSD.  The GAF score was 35, with GAF 
score during the previous year of 60-65.  

A February 2000 psychological consultation by M.C., a 
consulting psychologist, noted that he had seen the veteran 
in individual and group therapy for the previous three years, 
and that the veteran revealed the following symptomatology: 
an almost obsessive recollection of traumatic experiences in 
Vietnam; flashbacks; flat affect; fear and agitated behavior, 
with negativism and hostility toward others; avoids going out 
of his home to be around others; concrete restriction of 
affectual response with neutral or blunted range of outward 
feelings; feelings of short longevity; insomnia; hyperactive 
behavior and outbursts of irritability and hostility; and 
complaints of difficulty in concentration.  The psychologist 
also wrote that the veteran experienced phenomenological 
reports of: fatigue on a daily basis; perhaps associated 
insomnia on a daily basis; significant weight gain; virtually 
no interest in certain activities; severe indecisive 
behavior; and severe guilt, adjunct to mood difficulty.  The 
psychologist further wrote that: these symptoms had caused 
significant difficulty with the veteran's ability to 
socialize; the general affect and mood were the most crucial 
in terms of functioning.  He further offered the opinion that 
"any number of symptoms of [PTSD] could and probably were 
responsible for [the veteran's] termination of work and his 
inability to obtain much less maintain other gainful 
employment."  The Axis I diagnoses were chronic PTSD, severe 
recurrent major depressive disorder (without psychotic 
features), and polysubstance dependence in remission.  The 
Axis III diagnosis was general and specific medical 
conditions which included morbid obesity.  The Axis IV 
diagnosis included severe difficulty with interpersonal 
relationships, severe problems with immediate family members, 
profound problems in occupational gain, and ongoing severe 
difficulties in being exposed to environmental noises and 
situations.  The current GAF score assigned was 32, with 35 
being the highest score for the previous year.  The examiner 
added that the veteran was multisymptomatic and seriously 
impaired, and that PTSD and depression were severe.  

The August 1996 VA compensation examination report, April 
1997 VA examination report, and February 2000 psychological 
consultation report reflect Axis II diagnoses of personality 
disorder.  However, with regard to all Axis II medical 
diagnoses of record of a personality disorder, by law, a 
personality disorder is not a disability for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
Likewise, the June 1996 report by Dr. D.P. also resulted in 
an Axis II diagnosis of substance dependence and abuse 
disorder secondary to PTSD.  However, disability compensation 
for substance abuse is specifically prohibited by regulation.  
38 C.F.R. §§ 3.301(a), (c)(2), 3.303(c) (1999); VAOPGCPREC 2-
97.

The Board finds that the evidence of record, which now 
includes a February 2000 psychology evaluation, raises a 
question as to whether the veteran's service-connected PTSD 
and associated depression render him totally disabled under 
the rating criteria in effect prior to November 7, 1996.  The 
evidence reflects that the veteran's psychiatric 
disabilities, primarily chronic PTSD and major depression, 
are severe and multisymptomatic, manifested by severe 
difficulty with interpersonal relationships (significant 
difficulty with ability to socialize or interact with others, 
avoidance of leaving home and being around others) and severe 
problems with immediate family members (avoidance of close 
contact with family, including anger and hostility directed 
toward family members), and profound occupational problems.  
The Board finds most significant the February 2000 
psychological report, which was based on observation over a 3 
year period, as well as a history corroborated by the 
veteran's wife.  The significant conclusions in that report 
included findings of the severity of PTSD and major 
depressive disorder, and the Axis IV diagnoses of severe 
difficulty with interpersonal relationships, severe problems 
with immediate family, profound problems in occupational 
gain, and severe difficulties in exposure to environmental 
noises and situations. 

Significantly, VA examinations also resulted in the 
assignment of in August 1996 and April 1997 resulted in the 
assignment of GAF scores of 35, and the February 2000 
psychological evaluation resulted in a GAF score of 32 (with 
only 35 for the previous year).  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF of 31-40 is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . . )."  Thus, a GAF score of 35 includes 
major impairment in work and family relations, which is 
consistent with the specific findings of record from 1996 to 
2000. 

After weighing the evidence of record, the Board finds that 
the evidence raises a reasonable doubt as to whether the 
veteran's service-connected PTSD with depression demonstrates 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, independent criteria for a 100 percent 
rating under the old rating criteria.  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the disability picture presented demonstrates that the 
veteran's service-connected PTSD with depression are 
productive of demonstrable inability to obtain or retain 
employment, and finds that the schedular criteria for a 100 
percent rating for PTSD with depression have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).

The Board also notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating psychiatric disorders, as set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Under the 
revised regulations, psychiatric disorders are evaluated 
under 38 C.F.R. § 4.130.  Under that section, as of November 
7, 1996, PTSD with depression will be rated in accordance 
with the General Rating Formula for Mental Disorders.  
However, as the Board has found that a 100 percent rating, 
the maximum schedular rating, is warranted under the criteria 
in effect prior to November 7, 1996, consideration of the 
claim under the criteria in effect after that date is not 
necessary.  

The evidence also does not raise a question that a higher 
rating is possible or warranted for any period of time from 
the December 1995 claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  The evidence shows a consistent chronic and 
severe impairment due to PTSD.  While the first medical 
evidence of record is dated in March 1996, even the early 
medical evidence of treatment or examination reflected a 
euthymic mood, and the veteran's wife has confirmed on 
several occasions the veteran's symptomatology to December 
1995, especially his tendency to isolate himself in the face 
of stress.  The February 2000 psychological evaluation 
indicated the veteran had been treated for the previous 3 
years.   See Fenderson, 12 Vet. App. at 126. 


II.  TDIU

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
7104(a), 511(a).  In light of the Board's decision herein 
that a 100 percent schedular rating is warranted for the 
veteran's service-connected PTSD, there remains no 
"question" of law or fact for the Board's decision.  See 
Waterhouse v. Principi, 3 Vet. App. 473 (1992).  The issue of 
a TDIU is now moot, because a TDIU requires that the 
schedular rating be less than total.  See 38 C.F.R. § 
4.16(a), which states, in pertinent part "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total."  Thus, the greater benefit has 
been granted.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law." Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995). 



ORDER

A 100 percent rating for PTSD is granted, subject to laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to a TDIU, being moot, is dismissed 
for lack of jurisdiction. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

